Title: To Thomas Jefferson from James Wallace, 19 May 1803
From: Wallace, James
To: Jefferson, Thomas


          
            Sir
            259 Broadway N.Y.Newyork May 19th. 1803.
          
          Having but lately arrived in this Country, and therefore being a stranger to most of its customs as well as to its Inhabitants; and having through propensity of Genius made Mathematics my pursuit for some time back, I have, I believe, happened to discover some new hints, relative to Natural Philosophy: which might be of considerable advantage in this Science no less than in Natural & Supernatural Religion: which from my humble situation, I am unable to pursue, with pleasure to myself, or advantage to the Subject. I thought I could not communicate those principles, to any one so adequate to Judge, or whose Judgment when delivered would tend so much to establish the reputation, and induce me to prosecute these Enquiries, as far as my limitted circumstances would permit, as the Author of the Notes on Virginia: As I am confident, from the many proofs of Philanthrophy that are manifest in that work, as well as in all your Excellencys Acts; this Essay will meet with that indulgence, which men cultivating Science in all parts of the World, are willing to extend to each other.
          Before I proceed it may not be improper to mention the accidence which gave these thoughts a being.—
          Having since my arrival in this Country, met with “Paines Age of Reason,” which I have read with attention, and being unable to answer many of the objections there set forth against Christianity, I resolved to make a candid enquiry, and as strict, as the powers of my mind, aided by every assistance I could procure, was able to perform: as I could not from the Sublime Morality set forth in the Bible, hastily abandon the Doctrine, this resolution I began immediately to carry into effect, by examining some of the hints relative to Natural Philosophy, which are to be met with in this Book; as it was from these hints that I presumed to form my Judgment, being convinced that truth will always be found consistent with itself; and also determined if I should find these parts manifestly false, to yield to Mr Paines Objections.—
          Hence the Writings of St. Paul, being in Nat. Science the best informed of the Apostles, and as he witnesses the whole doctrine of the New Testament first claimed my particular attention, and those passages which Mr. Paine terms the Jargon of a Conjuror chiefly attracted my notice. One of those passages being that which first expanded my Ideas with respect to the System of the World, I take the liberty to mention here. “There are also” Says St. Paul, “Bodies Celestial Bodies and bodies Terrestrial, but the glory of the Celestial is One, and the glory of the Terrestrial is another. there is one glory of the Sun and another glory of the moon, and another glory of the Stars for one Star differs from another Star in Glory.” 1st. Cor. Ch. 15. This seems to me a full description of the System of the Universe, for he says that all the Stars receive their light from One Body, and that the Planets Receive their light from the Stars Sun; and his saying that one Star differs from another Star in glory, shews that one Star receives more light from this body than another, and consequently must be nearer to it. and Gravity being essential to matter, as Sir Isaac Newton has Demonstrated, these Stars [&c.] must perform their Revolutions round this Body, which must therefore be the Center of the Universe.
          Being convinced that Paul could not come at this System, from all the Philosophy that was Known in his time, which if found true, will not only give us an amazing Idea of the wonderful works of God; but invincibly prove that St. Paul was divinely inspired, this being Once admitted, the doctrine of Christianity must rest upon a foundation, never to be Shaken and the chief objection, that its doctrines are not all agreeable to Natural Philosophy, removed—
          That I could go some length in Demonstrating this System the following hints may shew, but to undertake to perform it in my present circumstance would perhaps be as vain an attempt, as that of the Giants of Old, who endeavoured to throw Mount Ossa upon Pelion, and Olympus upon Ossa. For it cant be expected I could proceed, when my circumstances will not allow me, at present, to buy the few Books I want to finish my studies in Nat. Philosophy, which I almost just began: and when I have no time to spare, Save what little I must take from the Ordinary hours of Sleep. being employed as teacher of Mathematics &c. in an Academy in Newyork, where I have rather too much to do, but not being here much more than half a year my Salary is but Small—tho’ it is since I have commenced this employment, I happened to meet with the “Age of Reason,” and to make my Remarks on the above System—
          In the various Branches of Mathematics being pretty well informed. and at a time which did not much favour these Studies, having without the assistance of any man, Save thro’ the Medium of a few Books, got over most of the difficulties generally complained of in them: I applyed myself to practise Land Surveying with Success, but my natural bent for Science encreasing, I thought my native country too unfavourable a Spot for prosecuting my enquiries with any advantage or encouragement, and accordingly resolved to adopt the well Known Maxim “Where Liberty dwells, there is my country,” here every man who acknowledges the rights of a rational being, ought to bring his mite of Knowledge or experience, to encrease the rising Glory of this happy People.
          Impressed with these Ideas, I have ventured to lay before your Excellency the above Remarks, and shall now proceed to mention some of the principles upon which I think the truth of the above System is founded.—It is well Known that heat expands, and Cold condenses the Atmosphere: it is equally as well Known, that the rays of light are small bodies, projected with an incredible Velocity; and therefore their Actions on Matter must be exceeding great, as is manifest from the Nature of heat; for the greatest friction is scarcely able to burn Some Bodies, and yet the Rays of light collected in a small space, will not only burn, but melt Glass &c. and reduce to Ashes the hardest Bodies—Now the part of the Atmosphere over which the Sun is perpendicular, or that which has been but a few Minutes from under its direct influence, being most rarified, afford a freeer passage for the Rays to pass thro’, consequently, thro’ this rarified Medium, their action, whether of repulsion or attraction, must be greater than thro’ the medium, which is equally near the perpendicular, but has not at as yet been under the Direct influence of the Sun, and therefore a motion of the Earth must ensue. this being premised—
          If we consider the Earth at rest, its plain that the rays at every Side of the perpendicular, and equally distant from it, will have equal effects and that no motion (I mean on its Axis) will ensue, but conceiving the Almighty in the beginning to impress such a motion on it then by the above mode of reasoning this motion will be continued by the difference of the Actions of the rays of light, to enter into details concerning these Actions, and how they are likewise the cause of the Planets periodical revolutions in their Orbits, also of the Figure of the Earth taken notice of by St. Pierre in a work entitled the “Studies of Nature” published in france in 1784, and translated & published in London in 1795, would far exceed the bounds of a Letter Moreover as they depend on Experiments which I am (at least as yet) unable to make, on Optical principles not fully handled (in my opinion) by any Author, that I Know of, and on tedious calculations which the Subtilty of Fluxions are hardly able to Surmount—but I shall mention A few more conclusions
          This being so with Respect to the Earth it must be the case with respect to all the Planets, which as far as we can make observations on them, are surrounded with an Atmosphere, and consequently must have a motion on their Axis, which observations likewise Shew: but with respect to the Secondary Planets, having no motion on their Axis, but Keeping the same Side always turned to their primaries; it is plain they can have no atmosphere. As is the case with the Moon and consequently that their density must be greater than that of their Primary. also, from the greater Action of the Rays of light—which Newton has demonstrated to be the case with Respect to the Earth and Moon—from these instances it may, I believe, without further Demonstration be infered, that light is the Cause of Gravity, motion, &C in Bodies, and of all those Phaenomena which Newton takes notice of at the end of his General Scholium, Book the 3d. of his Principia.—Newton has likewise demonstrated, that the nearer any of the Planets are to the Sun, the density of them are proportionably encreased; tho’ the Sun which is the fountain of light to this System, is less dense (Newton) than the Earth; this may shew that the matter of it is different from Terrestrial Bodies.—What must our Ideas then be of those beings who inhabit the Planets, Saturn or Herschell, and doubtless others that are more Remote, which are almost deprived both of light and heat—when it is considered, that every being is fitted by providence for the part of the creation allotted for his existance, and that the Body of man is composed of the Earth which he inhabits, this appears still clearer in the various Species of Animals which are fitted for the different Climates of this little Globe, as is fully noticed in Notes on Virginia. All these instances loudly proclaim the hand of an allwise and powerful God, who regulates every atom of the Universe—But if we extend our Ideas beyond this Solar system, to trace the Phaenomena thence occuring, its necessary after what is here laid down, to begin with the Sun, which has likewise an Atmosphere and also a motion on its Axis regularly performed, from whence then can this motion Arise? it cant be from the Irregular Actions of the Planets, nor (I believe) from the joint influence of the Stars. and that it cant have a motion in itself without some external (and regular) cause is I think manifest; it must, therefore, proceed from some certain Body, which the Sun respects as its Center, and round which it must revolve, and from which it receives light motion &c. from this it might, with some reason, be concluded, that there must be some beings inhabiting the Sun, who equally enjoy the influence of this Body, as man equally enjoys day and night by the rotation of the Earth on its Axis—And as the Stars are of the Same nature with the Sun, the same reasoning may be extended to them, moreover the nicety of modern observations goes a great way to shew, that they have really a motion, and probably from some optical Instruments which chance may discover. we shall be clearly convinced of these matters—and I conjecture from their different colours, that they must have an atmosphere, as the brightness of an Object is the same at all distances from the Eye, if none of the rays be stopt by the Way by means of any Medium through which they pass, and that this atmosphere varies, as the light which passes thro’ it varies; or that the Atmosphere which surrounds these Stars, must be of different densities.
          The Planets being more perfect the nearer the approach the Neighbourhood of the Sun, there is nothing more reasonable to allow, than that the nearer the Stars are to this Body, the more perfect they must be. Now As the Sun is greater than all the Bodies put together which Regard him as their Center, which is also true with respect to the Primary planets and their Secondaries, what Idea can be formed of the Magnitude and perfection of this Body, which Occupies the Center of the Universe & round which all the heavenly Bodies Revolve.
          To enlarge a little more on this subject would be a pleasant task, but I must confine myself at present to these outlines, fearing to trespass too much on your time—
          
            
              
              Yet I cant help reflecting, how I must
            
            
              
              From this delightful clime now wander back,
            
            
              
              Into this lower World so distant far!
            
            
              
              And so obscure, but fate ordains it
            
            
              
              And I must Obey.
            
          
          If it be allowed, that those Stars which with respect to the Sun may be called inferior, or more properly interior Stars, are more perfect than the Sun, as I think it cannot be denied; it must be allowed likewise, that those which are exterior are less perfect, and consequently, the planets which Revolve round them, (if any,) than those in similiar situations which revolve round the Sun, and those Stars again which are more Remote, less perfect than the next nearest; and so on to the extremity of the Universe—
          
          The Philosophers may find here a curious fund for speculation, in considering besides the nature &C. of these Bodies, the condition of the beings which inhabit them. but if the distance can be conceived infinite, then matter looses every active principle which it derives from light, and becomes what the Poets describe a frightful Chaos (Milton’s Par L. B. 2) The Idea I cant pursue any farther, but shall leave to those Philosophers, who are not fond of allowing that any space should be left unoccupied, to determine, whether God in his goodness, could consign any beings over to those Regions of Eternal Misery.
          There are many passages which have occured to me, in the Bible, to this purpose; a few of which I shall take the Liberty to insert.—In the Book of Job, Chap. 38. we Read.—“Have the Gates of death been opened unto thee, or hast thou Seen the doors of the Shadow of Death. Hast thou perceivest the breath of the Earth, declare if thou canst it all, Where is the way” (that is providing he has seen it) “where light dwelleth and as for darkness, where is the way thereof: hast thou entered into the treasures of the Snow, or hast thou seen the treasures of the hail which, I have reserved against the time of trouble, against the day of battle and War” And again Chap 18, speaking of the Wicked “He shall be driven from light into darkness, & chased Out of the World; Surely such are the dwellings of the Wicked, and this is the place of him who Knoweth not God” and St. Matthew Chap 23 “Then said the King to the servants, bind him hand and foot and take him away, and cast him into Outer darkness, there shall be weeping and gnashing of teeth. for many are called, but few are Chosen.”
          These passages I have selected to prove, that the Bible contains more Philosophy, than man, in this life, can ever pretend to—
          These hints may likewise show, what despised Irishmen might do, if they had the Advantage of those Seminaries of Learning, which admit none but the great and opulent.—I cant but look back to my native country, once the Seat of Arts and learning, but now in Slavery and oppression fallen, perhaps to rise no more.
          If these hints claim any degree of Merit or patronage, I should be happy to have Your excellencys opinion on them. As I might then labour to bring them to some perfection, and add my little Stock to the common fund, for the improvement of these Sciences, in a Country, which in all probability, from the Revolutions which learning has taken on the old continent, and the principles of the Constitution of the United States; will become the principal seat of Knowledge & Science, and give these Arts, their greatest perfection—
          
          France indeed, is now doing a great deal in this way. for the English “monthly review” has mentioned two Authors the one on Fluxions, and the other on Physical Astronomy; that will do more honor to France, than the Victories of their most renowned Generals. Will Columbia then not signalize herself in these laudable pursuits? or must france & England unrivalled, bear the Palm alone—
          Should these remarks appear but crudely digested, or improperly Set forth, Your Excellency will I hope excuse them, and feel rather disposed to indulge a poor Foreigner, and pardon his liberty in troubling you with these matters, and attribute these faults to his youth, his inexperience, & want of the necessary Qualifications; to any thing, rather than want of due Respect for a man, who is so high in the estimation of Mankind.—and by merit alone thus favoured—
          With great and Sincere Esteem I respectfully subscribe myself Sir Your most obedient and most humble Servant.
          
            James Wallace.
          
        